Citation Nr: 1621376	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  11-06 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from February 1962 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the VA Regional Office (RO) in Waco, Texas.  Due to the location of the Veteran's current residence, jurisdiction of this appeal is with the RO in Atlanta, Georgia.  

The case was remanded in March 2015 to obtain additional treatment records and an addendum medical opinion.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has tinnitus that is as least as likely as not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.
Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

When a chronic condition (e.g., tinnitus) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Certain chronic diseases (e.g., tinnitus) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.

The Veteran's service treatment records (STRs) show no complaints of tinnitus.  His October 1961 pre-induction examination revealed clinically normal ears.  He denied ear trouble in his report of medical history.  The Veteran reported ear, nose, or throat trouble in his February 1962 induction report of medical history; however, tinnitus was not specified.  The Veteran's January 1964 separation examination again revealed clinically normal ears.  The Veteran reported ear, nose, or throat trouble in his report of medical history; however, he reported throat and sinus problems.  His DD 214 shows that his military occupation specialty (MOS) was that of an ammunitions storage specialist.  

The Veteran was afforded a VA examination in March 2009.  He reported military noise exposure from Howitzers, bazookas, and a variety of firearms.  He reported working as an overhead crane operator at a steel plant for two years after service; as a post office clerk for 12 years; and in the freight business as a driver for over 30 years.  He reported that tinnitus had been present from an early age.  The examiner opined that as the Veteran stated that his tinnitus was constantly present prior to his military induction, his pre-existing condition was not caused by or a result of his military noise exposure.  

In a January 2010 statement, the Veteran reported having tinnitus as a child after his sister chased him with a cap pistol.  He reported being exposed to extremely large weapons during training in service.  

A September 2011 treatment record shows that the Veteran reported constant tinnitus that started in 1964.  He reported a history of military noise exposure from explosive shells.  

At a VA examination in April 2013, the Veteran reported that he could not identify the time of onset, but that it was a "long time ago."  The examiner opined that after review of STRs, personal interview, and audiometric testing, they could not make an opinion regarding aggravation of tinnitus during service, as audiograms were not available and it could not be determined without resorting to speculation whether a threshold shift occurred during service.  

The Veteran was provided a VA examination in June 2015.  The examiner opined that the tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner noted that the Veteran reported that his pre-existing tinnitus was aggravated by noise in service.  The Veteran reported having tinnitus as a child and that it returned in February 1962 when he was exposed to ammunition rounds without hearing protection.  The examiner cited to a medical study that showed that tinnitus might occur following a single exposure to high-intensity impulse noise, long-term exposure to repetitive impulses, long-term exposure to continuous noise, or exposure to a combination of impulses and continuous noise.  

The examiner opined that the Veteran's claim of tinnitus as a child was likely a direct result of implosive noise from a cap gun as reported.  The examiner opined that there was no clear and unmistakable evidence that there was preexisting tinnitus at induction.  They cited to a medical study that showed that high rates of tinnitus among acoustic trauma patients suggested that impulse/impact noise was likely to precipitate tinnitus, but those studies might not be an appropriate basis for judging the magnitude of the tinnitus hazard associated with noise exposures that did not produce acoustic trauma.  The examiner noted that the Veteran's January 1964 separation examination did not indicate any tinnitus and that the Veteran had a normal whispered voice test. The examiner opined that in absence of any indication of hearing loss or acoustic trauma at exit or entry, the presence of preexisting tinnitus would be speculative, save for the Veteran's report.  The examiner opined that there was no clear and unmistakable evidence that there was acoustic trauma at exit.

The examiner noted that the Veteran reported that the tinnitus returned when he was exposed to noise in service.  The examiner again cited to the medical study showing that tinnitus might occur following a single exposure to high-intensity impulse noise, long-term exposure to repetitive impulses, long-term exposure to continuous noise, or exposure to a combination of impulses and continuous noise.  The examiner opined that the tinnitus the Veteran experienced as an adult, while also called tinnitus, was not related to past noise (cap gun) but noise at that point in time (artillery).  The examiner opined that there was no evidence that the tinnitus as a child was aggravated as claimed as the nexus and cause were two separate sources of noise, both of which resulted in the same symptom, tinnitus.  The examiner noted that at entrance and separation from active duty, the Veteran did not have threshold audiograms performed, but had whispered voice tests, which were indicated as 15/15, consistent with "normal hearing."  The examiner noted that the Veteran reported that he had "problems with his ears" as a child.  The examiner reported that the status of the Veteran's hearing at entry was unknown.  The examiner noted that whispered voice tests were not sensitive to high-frequency hearing losses.  The examiner opined that there was no clear and unmistakable evidence that there was any acoustic trauma or significant shift in hearing in service.  

The examiner opined that because there was no objective evidence of noise injury, there was no basis on which to conclude that the claimed tinnitus was associated with or aggravated by noise injuries.  The examiner opined that in the absence of an objectively verifiable noise injury (audiograms), the association between claimed tinnitus and noise exposure was speculative.  The examiner reported that in order to give an opinion that tinnitus was related to noise trauma, one would have to accept the scientifically unsubstantiated theory that tinnitus occurred as a result of some latent, undiagnosed noise injury.  The examiner opined that in absence of any evidence of any significant shifts in hearing, it would also be speculation to opine that there was clear and unmistakable evidence regarding the tinnitus as there was no way to determine if there was a shift in thresholds, i.e. acoustic trauma, in either ear.  The examiner opined that evidence of acoustic trauma would support a positive opinion on the nexus of the tinnitus.  The examiner concluded that in absence of any documented hearing loss or report of tinnitus in service, an opinion would be speculative.

Based on a review of the evidence, the Board concludes that service connection for tinnitus is warranted.  The evidence shows that the Veteran currently has tinnitus.  In light of the Veteran's reports of noise exposure from weapons during service, the Board concedes in-service acoustic trauma.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence shows that his tinnitus is related to his in-service acoustic trauma.

Initially, despite the Veteran's reports of having tinnitus since before service, the Board finds that the presumption of soundness has not been rebutted.  The Veteran's pre-induction examination revealed normal ears and no tinnitus was reported in his report of medical history.  Although the Veteran indicated having ear, nose, or throat trouble in his February 1962 induction report of medical history, he did not specify tinnitus.  Moreover, the 2015 VA examiner's opinion shows that the Veteran's tinnitus did not preexist his military service.  Consequently, the Board concludes that the Veteran was sound at entry and did not have a preexisting tinnitus disability.

Having found that the Veteran's tinnitus did not preexist his military service, the Board concludes that it had its onset during service.  The 2011 treatment record shows that the Veteran reported that his tinnitus began in 1964, while he reported to the 2015 examiner that it was in 1962, both of which were during his military service.  The Board finds the Veteran competent and credible to report that the onset of his current tinnitus was during service following his in-service acoustic trauma.  In finding the Veteran credible, the Board acknowledges that the Veteran did not report such onset during his 2009 and 2013 VA examinations.  However, he did report to the 2013 examiner that the onset was a "long time ago. "  As the Veteran's military service ended over almost 40 years prior to that examination, such onset would qualify as being a "long time ago."  Consequently, the Board reiterates that the Veteran is competent and credible to report tinnitus as beginning in service.  

The Board also acknowledges the negative nexus opinions from the VA examiners.  However, the 2009 examiner's rationale was premised on the fact that the Veteran's tinnitus preexisted service, which the Board has concluded that it did not.  Additionally, the 2015 examiner's opinion relied, in part, on the lack of a documented threshold shift to confirm in-service acoustic trauma.  However, as noted by the examiner, the Veteran only had whispered voice testing, which they opined was not sensitive to high-frequency hearing losses.  In this case, the Board has conceded in-service acoustic trauma.  As noted above, the 2015 examiner also opined that evidence of acoustic trauma would support a positive opinion on the nexus of the tinnitus.  Consequently, in light of the Board's concession of acoustic trauma during the Veteran's military service, along with the Veteran's reports of onset during service, the evidence suggests that the Veteran's tinnitus is related to his military service.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for tinnitus is, therefore, granted.
ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


